Name: Commission Regulation (EC) No 1306/2002 of 18 July 2002 on the issuing of system A3 export licences in the fruit and vegetables sector
 Type: Regulation
 Subject Matter: tariff policy;  trade policy;  plant product
 Date Published: nan

 Avis juridique important|32002R1306Commission Regulation (EC) No 1306/2002 of 18 July 2002 on the issuing of system A3 export licences in the fruit and vegetables sector Official Journal L 191 , 19/07/2002 P. 0015 - 0016Commission Regulation (EC) No 1306/2002of 18 July 2002on the issuing of system A3 export licences in the fruit and vegetables sectorTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 1961/2001 of 8 October 2001 laying down detailed rules for implementing Council Regulation (EC) No 2200/96 as regards export refunds on fruit and vegetables(1), as last amended by Regulation (EC) No 1176/2002(2), and in particular Article 4(4) thereof,Whereas:(1) Commission Regulation (EC) No 1128/2002(3) opens an invitation to tender setting the indicative refund rates and indicative quantities for system A3 export licences other than those tendered for as part of food aid.(2) In the light of the tenders submitted, the maximum refund rates and the percentages for reducing the quantities awarded for tenders quoting those maximum rates should be set.(3) In the case of tomatoes, the maximum rate necessary to award licences for the indicative quantity up to the quantities tendered for is more than one-and-a-half times the indicative refund rate.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1In the case of tomatoes, the maximum refund rate and the percentage for reducing the quantities awarded under the invitation to tender opened by Regulation (EC) No 1128/2002 shall be as set out in the Annex.Article 2This Regulation shall enter into force on 19 July 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 18 July 2002.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 268, 9.10.2001, p. 8.(2) OJ L 170, 29.6.2002, p. 69.(3) OJ L 169, 28.6.2002, p. 19.ANNEX>TABLE>